— In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), entered October 28, 1986, as denied her application for temporary maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
On the record before us, the Supreme Court did not abuse its discretion in granting the plaintiff wife $225 per week in child support for her three children but denying her temporary maintenance. We note, too, that the trial is now scheduled for January 1988. Thompson, J. P., Fiber, Sullivan and Harwood, JJ., concur.